DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.   The Information Disclosure Statement (IDS) submitted on 6/28/2021 have been considered by the examiner and made of record in the application file.
 
Priority
4.   This application is a continuation application of U.S. Patent Application No. 16/740,040, filed on January 10, 2020, now U.S. Patent No. 11,087,824, issued on August 10, 2021.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 11,087,824, of its application number 16/740,040, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Claim Objections        
6.    Claims 6, 8, 10, 14, 16, 18 and 20 are objected because of the following informalities:
         Claim 6, line 4, ”a swizzle metal layer” should be amended to “the swizzle metal layer”
in order to correct antecedent basis for this limitation in the claim (referred to “swizzle metal layer” on line 2 of parent claim 5 and line 7 of parent claim 1).
         Claim 8, - lines 3-4, ”the at least one fourth memory sub-array” should be amended to “the fourth memory sub-array” in order to correct antecedent basis for this limitation in the 
                       - line 4, ”a swizzle metal layer” should be amended to “the swizzle metal layer”
in order to correct antecedent basis for this limitation in the claim (referred to “swizzle metal layer” on line 2 of parent claim 5 and line 7 of parent claim 1).
           Claim 10, line 2, ”ECC” should be amended to “error correction code (ECC)”
in order to clarify the claim language. 
           Claim 14, line 3, ”at least one first memory sub-array” should be amended to “a first memory sub-array” in order to correct antecedent basis for this limitation in the claim (referred to similar recited limitation on line 4 of claim 4).
            Claim 16, line 4, ”a swizzle metal layer” should be amended to “the swizzle metal layer” in order to correct antecedent basis for this limitation in the claim (referred to “swizzle metal layer” on line 3 of parent claim 15 and line 5 of parent claim 11).
            Claim 18, line 4, ”a swizzle metal layer” should be amended to “the swizzle metal layer” in order to correct antecedent basis for this limitation in the claim (referred to “swizzle metal layer” on line 5 of parent claim 11).
            Claim 20, line 2, ”ECC” should be amended to “error correction code (ECC)”
in order to clarify the claim language. 
            Appropriate correction is required.

Double Patenting
7.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 11,087,824 (hereinafter “Patent ’824”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent ’824 as follows:
          Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent ‘824 such as “an apparatus, comprising: a memory array having a plurality 
         Claim 11 of the instant application is anticipated and having the same scope of invention by claim 9 of Patent ‘824 such as “a method, comprising: providing a column select signal for selecting corresponding first bit-lines and corresponding second bit-lines for memory operations during a same column select access memory operation in a memory array; disposing a swizzle metal layer in the memory array such that the swizzle metal layer connects to a column select line that carries the column select signal; and redirecting the column select signal through the swizzle metal layer such that non- adjacent bit-lines are exclusively selected for the memory operations”.
          Claims 2-10 and 12-20 of the instant application are anticipated and having the same scope of invention by claims 1-8 and 9-16, respectively, of Patent ‘824. 

Allowable Subject Matter
9.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 1-20 of the invention above.      
10.    The following is a statement of reason for indication of allowable subject matter:
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a column decoder circuit configured to provide a column select signal for selecting corresponding first bit-lines and corresponding second bit-lines for memory operations during a same column select access memory operation on the plurality of memory cells; and a column select line to carry the column select signal, the column select line including a swizzle metal layer to redirect the column select signal such that non-adjacent bit-lines are exclusively selected during a same column select access memory operation”, and a combination of other limitations thereof as recited in the claim. Claims 2-10 depend on claim 1.
         Regarding independent claim 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “providing a column select signal for selecting corresponding first bit-lines and corresponding second bit-lines for memory operations during a same column select access memory operation in a memory array; disposing a swizzle metal layer in the memory array such that the swizzle metal layer connects to a column select line that carries the column select signal; and redirecting the column select signal through the swizzle metal layer such that non- adjacent bit-lines are exclusively selected for the memory operations”, and a combination of other limitations thereof as recited in the claim. Claims 12-20 depend on claim 11.
          
Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRI M HOANG/Primary Examiner, Art Unit 2827